No. 95-149
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1995



IN THE MATTER OF THE PATERNITY OF
ADAM ANDREW DUERSCHMIDT KOCHIS,
A Minor Child.
WAYLAND DUERSCHMIDT,

           Petitioner and Appellant,
     and
MARLA KOCHIS,
           Respondent and Respondent.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable John S. Henson, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Wayland R. Duerschmidt, Pro Se, Plains, Montana
           For Respondent:
                Paulette C. Ferguson, Missoula, Montana


                             Submitted on Briefs:    September 21, 1995
                                          Decided:   October 31, 1995
Filed:




                                   "*rk
· '.


       Chief Justice J. A. Turnage delivered the Opinion of the Court.

            Pursuant to Section It Paragraph 3(c), Montana Supreme Court

       1995 Internal Operating Rules, the following decision shall not be

       cited as precedent and shall be published by its filing as a public

       document with the Clerk of the Supreme Court and by a report of its

       result to State Reporter Publishing Company and West Publishing

       Company.

            Wayland      Duerschmidt     appeals      the    decision      of   the   Fourth

       Judicial   District      Court,    Missoula        County,     establishing    Marla

       Kochis's child support obligation.             We affirm.

            The   sole    issue   is   whether      the    District     Court   abused   its

       discretion in determining Marla Kochis's child support obligation.

            Wayland      and   Marla   are    the   parents    of   Adam    Kochis.      The

       District Court granted Wayland custody of Adam, and Wayland sought

       child support from Marla.          The parties were unable to agree on a

       suitable amount for the child support obligation.                  After the Child

       Support Enforcement Division (CSED) and a Special Master failed to

       determine an agreeable child support obligation, Wayland and Marla

       agreed to have Ann Steffens, a CSED employee whom they retained in

       her private capacity, determine Marla's child support obligation.

            Steffens     reviewed the        available      financial    information and

       completed her child support obligation calculations.                 She submitted

       her report to the District Court on September 14, 1994.                   Following

       a hearing on the matter,          the District Court accepted Steffens's

       calculation of Marla's support obligation.




                                                2
·   .

             Wayland argues on appeal that Marla's support obligation was

        based on incomplete financial information.                    He insists that Marla

        constantly       refused    to    submit    sufficient       financial       information

        concerning     a   business       owned    by   herself      and   her     husband.     He

        therefore     argues       that   the     District     Court       erred    in   adopting

        Steffens's calculation of child support.

             We     review   a     district     court's      award    of    child    support    to

        determine if the court abused its discretion.                      In re the Marriage

        of Craib (1994), 266 Mont. 483, 490, 880 P.2d 1379, 1384.                        A review

        of the record reveals that Steffens had access to and examined

        substantial financial records as to Marla personally and as to her

        business.     In her report to the court,                 Steffens stated,        "I was

        provided with tax returns,              bank statements,       ledger sheets,         work

        papers,   etc,     for the corporation                       "The District Court

        record also indicates that Wayland failed to present any evidence

        through     testimony       or    otherwise     which     would      warrant     further

        investigation of Marla's corporate finances.

             We conclude that Steffens's child support calculations were

        based on sufficient, reliable financial information.                        We therefore

        hold that the District Court did not abuse its discretion in its

        award of child support.           We affirm the District Court's decision.




                                                    3
•   J



                         A




        We concur:




                     4